         Case 3:13-cr-00226-RNC Document 442 Filed 02/06/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT
_________________________________
                                   )
UNITED STATES OF AMERICA           )    CRIMINAL NO. 3:13CR226(RNC)
                                   )
v.                                 )
                                   )    February 6, 2019
DANIEL CARPENTER                   )
_________________________________  )

                    FIRST MOTION TO EXTEND SURRENDER DATE

       The Defendant, Daniel Carpenter, by and through his undersigned counsel, respectfully

moves that his self-surrender date presently set for Monday March 4, 2019 be extended until

Monday May 6, 2019. This is the first request for an extension of his surrender date.

       The reason for this request is that his wife Molly Carpenter is scheduled for major

surgery at Hartford Hospital on March 4 to insert a stent into her aorta after a major arterial

blockage was recently discovered. March 4th is the earliest date that Dr. Gallagher can operate.

Mr. Carpenter will be essential in taking care of her during her recovery, and to send him to jail

at this time would be detrimental both physically and emotionally to both he and Mrs. Carpenter.

He should be present while she is engaged in this significant medical procedure.

       Moreover, Attorney Brown is currently out of the country in Spain, and is working with

Paul Irby, General Counsel of the Designation & Sentence Computation Center of the BOP, in

order to have Mr. Carpenter switched from Fort Dix where he has been assigned, to Fort Devens

in order to be closer to his attorneys as well as his family. See Letter from Attorney Brown

attached as Exhibit One.

       Because of Mrs. Carpenter’s surgery date and because it is not known how long it will

take for her recovery, or for a response to the redesignation request, a two month delay in the

surrender date is respectfully requested. See Hartford Hospital Notice attached as Exhibit Two.

                                                1
         Case 3:13-cr-00226-RNC Document 442 Filed 02/06/19 Page 2 of 2



The undersigned has conferred with the Government, and the Government has indicated that it

intends to file a response.”



                                                            Respectfully submitted,
                                                            Daniel Carpenter

                                                            /s/Jonathan J. Einhorn

                                                            Jonathan J. Einhorn, Esq.
                                                            Einhorn Law Offices
                                                            129 Whitney Avenue
                                                            New Haven, CT 06510
                                                            (203) 777-3777
                                                            Federal Bar No. ct00163
                                                            einhornlawoffice@gmail.com



                                      CERTIFICATION

        I hereby certify that on this 6th day of February, 2019, a copy of the foregoing Motion
was filed electronically and served by mail on anyone unable to accept electronic filing. Notice
of this filing will be sent by e-mail to all parties by operation of the Court’s electronic filing
system or by mail to anyone unable to accept electronic filing as indicated on the Notice of
Electronic Filing.

                                                            /s/ Jonathan J. Einhorn
                                                            Jonathan J. Einhorn, Esq.




                                                2
